Citation Nr: 0503348	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-19 777	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable evaluation for a left knee 
disability.  

2.  Entitlement to a compensable evaluation for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from August to November 
1991 and from August 1993 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
White River Junction, Vermont Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a March 2003 statement, the representative appears to be 
raising the issue of entitlement to service connection for 
sexual dysfunction secondary to the veteran's service-
connected back disability.  This issue has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that in August 2002, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective because the letter relates to the 
evidence and information required to substantiate claims for 
service connection and to reopen previously denied claims 
based upon new and material evidence; the RO has not provided 
the veteran with appropriate notice in response to his claims 
for increased ratings.  

The Board also notes that the veteran was most recently 
afforded a VA examination of his knees in February 2003.  The 
examiner stated that the veteran's knees were normal on 
examination and that there were subjective complaints only.  
The veteran essentially alleges that the examination was 
inadequate.  The Board notes that the examination was 
performed by a nurse practitioner, rather than a physician, 
and that the examiner did not provide an assessment of 
functional impairment on repeated use or during flare ups.  
Therefore, the Board believes that the veteran should be 
afforded another VA examination to determine the current 
degree of severity of his bilateral knee disability. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2004) in response to his 
claims, to include notice of the evidence 
necessary to substantiate his claims; 
notice that he should submit any 
pertinent evidence in his possession; 
notice that he should either provide a 
copy of any medical records, not already 
of record, pertaining to treatment or 
evaluation of his knees during the period 
of this claim or provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf; and notice of the 
assistance that VA will provide to obtain 
evidence in support of his claims.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  In any event, the RO should obtain a 
copy of any pertinent VA outpatient 
records for the period since May 2002.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected left and 
right knee disabilities.  The claims file 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays, 
should be performed.  

The examiner should undertake range of 
motion studies of both knees, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use of flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


